Citation Nr: 9926013	
Decision Date: 09/13/99    Archive Date: 09/21/99

DOCKET NO.  93-26 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent 
prior to November 9, 1998, for postoperative bilateral 
varicose veins.

2.  Entitlement to an evaluation in excess of 40 percent for 
postoperative left leg varicose veins from November 9, 1998.

3.  Entitlement to an evaluation in excess of 20 percent for 
postoperative right leg varicose veins from November 9, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1945 to September 
1949, and from October 1949 to October 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1991 rating decision by the Los 
Angeles, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to a 
rating in excess of 10 percent for the residuals of a gunshot 
wound to the left thigh, Muscle Group XIV, and denied 
entitlement to a rating in excess of 30 percent for bilateral 
varicose veins.  

In April 1996 the Board remanded for additional development 
the issues of entitlement to a rating in excess of 10 percent 
for the residuals of a gunshot wound to the left thigh, 
Muscle Group XIV, and entitlement to a rating in excess of 30 
percent for bilateral varicose veins.

In December 1997 the Board denied entitlement to a rating in 
excess of 10 percent for the residuals of a gunshot wound to 
the left thigh, Muscle Group XIV, granted a separate 10 
percent rating for left thigh scar, and remanded the issue of 
entitlement to a rating in excess of 30 percent for bilateral 
varicose veins.  

In January 1999 the RO, inter alia, granted entitlement to a 
40 percent evaluation for postoperative left leg varicose 
veins, effective from November 9, 1998, and granted 
entitlement to a separate 20 percent evaluation for 
postoperative right leg varicose veins, effective from 
November 9, 1998.  Therefore, the issues listed on the title 
page of this decision are the only matters presently before 
the Board for appellate review.

The Board notes, however, that correspondence submitted by 
the veteran may be construed as a claim for entitlement to an 
extraschedular rating or a total rating based upon individual 
unemployability.  The United States Court of Appeals for 
Veterans Claims (Court) has held that a claim for individual 
unemployability, in general, is not inextricably intertwined 
with an increased rating claim as the matter does not 
necessarily require a specific disability rating for 
consideration.  See Vettese v. Brown, 7 Vet. App. 31, 35 
(1994).  The Court has also held that the Board is precluded 
from addressing the issue of entitlement to an extraschedular 
rating, 38 C.F.R. § 3.321 (1998), in the first instance.  See 
Floyd v. Brown, 9 Vet. App. 88 (1996).  These matters are 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  Medical evidence demonstrates the veteran's bilateral 
varicose vein disorder, prior to November 9, 1998, was 
manifested by occasional edema, with no evidence of 
persistent edema, varicose veins above the knee, ulceration, 
or prominent veins.  

3.  Medical evidence demonstrates the veteran's left leg 
varicose vein disorder is presently manifested by edema and 
eczema, without evidence of persistent ulceration.  

4.  Medical evidence demonstrates the veteran's right leg 
varicose vein disorder is presently manifested by edema and 
eczema, without evidence of persistent ulceration.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent prior 
to November 9, 1998, for a bilateral varicose vein disorder 
have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. § 4.104, Diagnostic Code 7120 (effective before and 
after January 12, 1998).

2.  The criteria for a rating in excess of 40 percent for a 
left leg varicose vein disorder, from November 9, 1998, have 
not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. § 4.104, Diagnostic Code 7120 (effective after 
January 12, 1998).

3.  The criteria for a 40 percent rating, but no higher, for 
a right leg varicose vein disorder, from November 9, 1998, 
have been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. § 4.104, Diagnostic Code 7120 (effective after 
January 12, 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service medical records show the veteran was treated for 
bilateral varicose vein disorders, including bilateral vein 
ligation in December 1950 and June 1951.  

During VA examination in October 1961 the veteran complained 
of swelling and pain to the lower extremities with prolonged 
standing.  The examiner noted several scattered 1/8 to 1/4 
inch varicosities to the lower extremities.  There was no 
evidence of varicosities to the thighs, edema, dermatitis, or 
ulcers.  Similar findings were noted in a March 1963 VA 
examination report.

A March 1983 VA vascular surgery consultation report noted 
the veteran complained of weakness and numbness to the lower 
extremities after standing more than 5 minutes.  The examiner 
noted mild trophic skin changes, including hair loss and 
thickened nails, and bilateral superficial ankle venous 
varicosities.  The diagnoses included no evidence of vascular 
arterial inadequacies and weakness of uncertain etiology.  A 
November 1983 report included a diagnosis of varicose veins 
and noted the veteran used elastic stockings.  In September 
1987 an examiner noted non-pitting edema to the left leg.

VA outpatient treatment records dated in December 1989, May 
1990, and July 1990 noted there was no evidence of edema to 
the lower extremities.  An October 1990 report noted positive 
venous stasis.  

In June 1991 the veteran requested entitlement to an 
increased rating for his varicose vein disorders.  

VA examination in October 1993 included a diagnosis of 
chronic venous stasis disease to the lower extremities, left 
greater than right.  The veteran complained of swelling and 
pain, and stated that he was no longer working because he 
could not stay on his feet.  The examiner noted the veteran's 
left leg demonstrated 2+ edema with mild venous stasis skin 
changes, but no evidence of ulceration or prominent veins, 
and that the right leg demonstrated 1+ edema with mild venous 
stasis skin changes, but no evidence of ulceration or 
prominent veins.  The examiner also noted mild hair loss, 
skin which was warm to the touch, and mild tingling to the 
left foot.  

In a September 1993 statement in support of his claim the 
veteran reported he could not walk over 150 feet or stand for 
prolonged periods of time because of his service-connected 
disorders, including varicose veins.  

At his personal hearing the veteran testified he experienced 
swelling and pain to the lower extremities which affected his 
ability to stand.  Transcript, p. 3 (August 1996).  He stated 
he elevated his legs, wore stockings, and took medication to 
relieve the disorder.  Tr., pp. 3-4.  He also stated that his 
legs bruised easily and that he had difficulty with cold 
because of decreased circulation.  Tr., p. 4.  

During VA examination in November 1998 the veteran reported 
he experienced severe swelling after walking one block.  He 
denied pain at rest.  The examiner noted marked swollen edema 
to the left lower extremity.  There was hair loss 
bilaterally, and hyperkeratosis and eczema with varicose 
veins more prominent to the left lower extremity.  
Varicosities were palpable to the left calf and ankle.  There 
was 1+ edema, bilaterally, with no evidence of pitting, more 
severe to the left.  The diagnosis was venous insufficiency 
with varicose veins.  The examiner noted the veteran's left 
lower extremity varicosities were moderate to severe.  

Analysis

Initially, the Board notes that the veteran's claims are 
found to be well-grounded under 38 U.S.C.A. § 5107(a) (West 
1991).  That is, he has presented claims which are plausible.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In general, an 
allegation of increased disability is sufficient to establish 
a well-grounded claim seeking an increased evaluation.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  

Although the November 1998 VA examination did not address all 
of the instructions ordered in the December 1997 remand, the 
Board finds the evidence of record adequate for VA ratings 
purposes.  The Board is also satisfied that all relevant 
facts have been properly developed, and that no further 
assistance is required in order to satisfy the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (1998).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Ratings Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Ratings Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).

Consideration of factors wholly outside the rating criteria 
constitute error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994).  Evaluation of disabilities based 
upon manifestations not resulting from service-connected 
disease or injury is prohibited.  38 C.F.R. § 4.14 (1998).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (1998).

The Board notes that during the course of this appeal the 
rating criteria applicable to cardiovascular system 
disorders, including varicose vein disorders, were revised.  
This change became effective January 12, 1998.  62 Fed.Reg. 
65207 (Dec. 11, 1997) (codified at 38 C.F.R. § 4.104).  Where 
the law or regulations change while a case is pending, the 
version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  Therefore, the veteran's 
claims must be considered under both the old and new 
criteria.

The record reflects the RO, in January 1999, evaluated the 
veteran's varicose vein disorders under the revised criteria 
and awarded entitlement to a 40 percent rating for 
postoperative left leg varicose veins and entitlement to a 
separate 20 percent rating for postoperative right leg 
varicose veins.  

Under the prior rating criteria for varicose veins 
compensable ratings were provided for moderate disability 
manifested by varicosities of the superficial veins below the 
knees, with symptoms of pain and cramping on exertion, 
unilateral or bilateral, (10 percent); for moderately severe 
disability involving superficial veins above and below the 
knee, with varicosities of the long saphenous, ranging in 
size from one to two centimeters in diameter, with symptoms 
of pain or cramping on exertion, without involvement of the 
deep circulation, (unilateral, 20 percent, bilateral, 
30 percent); for severe disability involving superficial 
veins above and below the knee, with involvement of the long 
saphenous, ranging over 2 centimeters in diameter, marked 
distortion and sacculation, with edema and episodes of 
ulceration, but no involvement of deep circulation, 
(unilateral, 40 percent, bilateral, 50 percent); or for 
pronounced disability with the findings for the severe 
condition with secondary involvement of the deep circulation, 
as demonstrated by Trendelenburg's and Perthe's tests, with 
ulceration and pigmentation, (unilateral, 50 percent, 
bilateral, 60 percent).  See 38 C.F.R. § 4.104, Diagnostic 
Code 7120 (effective before January 12, 1998).

Under the current rating criteria for varicose veins 
compensable ratings are provided for disorders manifested by 
intermittent edema of an extremity or aching and fatigue in a 
leg after prolonged standing or walking, with symptoms 
relieved by elevation of the extremity or compression 
hosiery, (10 percent); for persistent edema incompletely 
relieved by elevation of an extremity, with or without 
beginning stasis pigmentation or eczema (20 percent); for 
persistent edema and stasis pigmentation or eczema, with or 
without intermittent ulceration (40 percent); for persistent 
edema or subcutaneous induration, stasis pigmentation or 
eczema, and persistent ulceration (60 percent); or for 
massive, board-like edema with constant pain at rest (100 
percent).  See 38 C.F.R. § 4.104, Diagnostic Code 7120 
(effective after January 12, 1998).  A note following 
Diagnostic Code 7120 provides that the foregoing evaluations 
are for involvement of a single extremity and that if more 
than one extremity is involved each involved extremity is to 
be evaluated separately and the ratings combined using the 
bilateral factor, if applicable.  See 38 C.F.R. §§ 4.25, 4.26 
(1998).

In this case, medical evidence demonstrates the veteran's 
bilateral varicose vein disorder prior to November 9, 1998, 
was manifested by occasional edema, left greater than right.  
There was no evidence of persistent edema, eczema, varicose 
veins above the knee, pitting edema, ulceration, or prominent 
veins.  The Board notes VA outpatient treatment records in 
December 1989, May 1990, and July 1990 found no evidence of 
edema to the lower extremities.  Therefore, the Board finds 
entitlement to an increased rating under the old or new 
criteria for bilateral varicose veins prior to 
November 9, 1998, was not warranted.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7120 (effective before January 12, 1998).

As noted above, medical evidence demonstrates the veteran's 
varicose vein disorders are presently manifested by edema and 
eczema, without evidence of varicose veins above the knee, 
pitting edema, ulceration, or prominent veins.  The Board 
notes a rating in excess of 40 percent for a varicose vein 
disorder requires evidence of persistent ulceration which has 
not been shown in this case.  Based upon the evidence of 
record and the new ratings criteria, the Board finds a rating 
higher than 40 percent for the veteran's left leg varicose 
vein disorder is not warranted; however, as there is evidence 
of edema and eczema to the right leg, the veteran is entitled 
to a 40 percent disability rating, but no higher, for his 
right leg varicose vein disorder.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7120 (effective after January 12, 1998).

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no provision upon which to 
assign higher ratings.  The preponderance of the evidence is 
against the claim for higher bilateral or left leg varicose 
vein disorders.



ORDER

Entitlement to an evaluation in excess of 30 percent prior to 
November 9, 1998, for postoperative bilateral varicose veins 
is denied.

Entitlement to an evaluation in excess of 40 percent for 
postoperative left leg varicose veins from November 9, 1998 
is denied.

Entitlement to a 40 percent evaluation, but no higher, for 
postoperative right leg varicose veins from November 9, 1998 
is granted, subject to the regulations governing the payment 
of monetary awards.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

